                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Tinka Vassileva,                               )
             Plaintiff,                        )
                                               )              Case No: 18 C 4595
               v.                              )
                                               )              Judge Ronald A. Guzmán
                                               )
City of Chicago,                               )
              Defendant.                       )


                          MEMORANDUM OPINION AND ORDER

       For the reasons stated below, Defendant’s partial motion to dismiss [9] is granted in part
and denied in part.

                                          STATEMENT

        Plaintiff is a Filtration Engineer II (“FE-II”) with the City of Chicago Department of
Water Management (“DWM”). She was hired as an FE-II in 2001 and continues to remain in
that position despite having applied for various higher-level FE positions and performing work at
the higher-level positions. Plaintiff sues the City of Chicago, claiming employment
discrimination based on her national origin, gender, and age, and retaliation for engaging in
protected activity.

        Unequal terms of employment. Plaintiff alleges unequal terms of employment based on
her performing duties at levels higher than FE-II but being denied commensurate higher-level
pay. She further alleges that DWM subjected her to false disciplinary charges, improperly
docked her pay, and denied her overtime, training, and assignment to special projects. Though
the timing of these purported discriminatory acts is not clear, Plaintiff appears to allege that they
occurred throughout her employment. Plaintiff filed union grievances regarding these issues in
March 2009 and August 2016.

         Failure to promote. Despite interviewing for an FE-IV position, Plaintiff was not
promoted in January 2008, and filed a related union grievance in December 2008. In December
2008 and July 2009, Plaintiff was laid off, although two FE-IV positions were vacant at the time.
Plaintiff was rehired as an FE-II in May 2011. In August 2015, Plaintiff applied for one of eight
open FE-IV positions, but was not selected to fill any of them; she filed a union grievance in
September 2015 relating to this failure to promote her. Plaintiff subsequently applied for open
FE-V positions in September 2016 and December 2017, but two other individuals were chosen to
fill those positions.

       Charges. On the following dates, Plaintiff filed three charges with the Illinois
Department of Human Rights (“IDHR”) which were cross-filed with the Equal Opportunity
Employment Commission (“EEOC”): February 2, 2017; March 14, 2017; and March 5, 2018.
Plaintiff complained of unequal terms and conditions of employment, failure to promote, and
retaliation.

         Defendant moves to partially dismiss the complaint on the ground that most of Plaintiff’s
discrimination claims are time-barred. Title VII requires charges of employment discrimination
to be filed within 300 days of the unlawful practice. 42 U.S.C. § 2000e-5(e)(1). Thus, Defendant
contends that because Plaintiff did not file her first charge until February 2, 2017, any claims of
alleged discrimination based on discrete acts that occurred before April 8, 2016 must be
dismissed with prejudice. Plaintiff attempts to rely on the concept of a continuing violation in
order to save her time-barred claims, asserting that “[f]rom a review of the pleadings, it is
difficult to determine which acts were discrete acts of discrimination and retaliation and which
were part of a continuing scheme.” (Pl.’s Resp., Dkt. # 16-1, at 2.) “But this reasoning applies
to hostile-work-environment claims only,” and “[a] Title VII plaintiff seeking redress for a series
of discrete discriminatory acts cannot avoid the effect of the limitations period by arguing that
the discrete acts are ‘plausibly or sufficiently related.’” Adams v. City of Indianapolis, 742 F.3d
720, 730 (7th Cir. 2014); see also Rodrigue v. Olin Emps. Credit Union, 406 F.3d 434, 443 (7th
Cir. 2005) (noting that the continuing-violation rule “does not apply to a series of discrete acts,
each of which is independently actionable, even if those acts form an overall pattern of
wrongdoing”); King v. Elementary Sch. Dist. #159, No. 17 C 4637, 2018 WL 1734645, at *3
(N.D. Ill. Apr. 10, 2018) (“Discrete discriminatory acts are ‘not actionable if time barred, even
when they are related to acts alleged in timely filed charges.’”) (citation omitted). Thus,
Plaintiff’s conjecture that the discrete acts of purported discrimination may have been part of an
ongoing or continuing violation is unavailing.

        While this generally would be the end of the inquiry, Plaintiff attempts to save her time-
barred claims by asserting that DWM’s actions created a hostile work environment. See Nat’l
R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002) (“Provided than an act contributing
to the claim occurs within the filing period, the entire time period of the hostile environment may
be considered by a court for the purposes of determining liability.”); see also Lohrasbi v. Bd. of
Trs., 147 F. Supp. 3d 746, 754 (C.D. Ill. 2015) (“Plaintiff can . . . bring claims alleging acts that
are outside of the 300-day window if the claims are the result of an allegedly hostile work
environment.”) (emphasis omitted). “A hostile work environment is present when a workplace is
‘permeated with discriminatory intimidation, ridicule and insult,’ resulting in an abusive
environment.” Id. (citation omitted). In support of her hostile-work-environment claim, Plaintiff
points to the same conduct that supports her discrimination claims; none of those allegations,
however, refer to intimidation, ridicule, insult, or abuse. Because Plaintiff fails to plead a
plausible hostile-work-environment claim, she cannot save discrimination claims involving time-
barred acts by alleging that they were part of a hostile work environment.

        While Plaintiff seeks punitive damages in her complaint, she acknowledges in response
to the motion to dismiss that she is not entitled to seek punitive damages against a municipality.
Thus, Plaintiff’s requests for punitive damages are stricken. Finally, regarding Defendant’s

                                                 2
contention that allegations of time-barred acts should be stricken from the complaint, the request
is denied. Butler v. Sw. Airlines Co., No. 12 C 1506, 2014 WL 199257, at *7 (S.D. Ind. Jan. 16,
2014) (“Although ‘[o]n claims other than hostile work environment claims, acts outside the
statutory time period cannot be the basis of liability,’ [Plaintiff] is correct that time-barred acts
can function as evidentiary ‘support for a timely claim.’”) (quoting West v. Ortho–McNeil
Pharm. Corp., 405 F.3d 578, 581 (7th Cir. 2005)).

        For these reasons, the Court grants in part and denies in part Defendant’s partial motion
to dismiss. Any federal-law claims based on acts that occurred prior to April 8, 20161 are time-
barred, and Plaintiff’s requests for punitive damages are stricken. The Court denies Defendant’s
request to strike time-barred allegations from the complaint.



Date: November 1, 2018                                __________________________________
                                                      Ronald A. Guzmán
                                                      United States District Judge




       1
           Plaintiff’s Count V is based solely on a violation of the Illinois Human Rights Act, the
applicable version of which requires a plaintiff to file an employment discrimination charge with
the IDHR within 180 days “after the date that a civil rights violation allegedly has been
committed.” 775 ILCS 5/7A-102. A recent amendment increased the period to file to within
300 days of the alleged civil rights violation, but the amendment applies only to charges filed
after August 24, 2018 and is, therefore, inapplicable here. See 775 ILCS 5/7A-102(L). Thus,
Plaintiff may seek relief under Count V only for claims based on acts or omissions alleged to
have occurred after August 6, 2016 (180 days prior to February 2, 2017, the date of Plaintiff’s
filing of her first IDHR charge).

                                                  3
